DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 06/21/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kochman (US Patent No. 6,958,463); Kochman teaching the apparatus limiting the maximum temp on the outer surface and a leakage current as evidenced in the rejection below.
In response to applicant's argument that the apparatus is for a refrigeration system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Good In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). MPEP 2144.01. Additionally further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad of uses including the mentioned in-walls application and refrigeration systems (Col. 12, lines 9-20, between walls or a refrigerator)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Good et al. (US Patent No. 7,987,592), and further in view of Goulet (US Patent No. 9,976,687) and Kochman et al. (US Patent No. 6,958,463).
Re: Claim 1, Good discloses the claimed invention including an apparatus capable of being used in a refrigeration system (Col. 2, lines 12-18, 26-27, any desirable thermal energy location: may be placed in hard to reach places to prevent freezing of water lines, such in walls while also broadly including as refrigeration housings with hard to reach components i.e. water lines close to refrigeration elements could freeze). Additionally further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad of uses including the mentioned in-walls application and refrigeration systems (Col. 12, lines 9-20, between walls or a refrigerator); comprising:
a resistive wire (14) having a circumference (Fig. 1 & 7, Col. 3, lines 6-8, resistive wire);
a first fiberglass layer (16) disposed about the circumference of the resistive wire and along a length of the resistive wire (Fig. 1 & 7, Col. 1, lines 23-24, fiberglass);
a second layer (18); and the second fiberglass layer disposed around the first fiberglass layer except for expressly stating the second layer is made of fiberglass and a third fiberglass layer. However, Goulet discloses a first fiberglass layer (12) surrounded by a second fiberglass layer (22), and a third fiberglass layer (24) forming an outer layer and surrounding the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, fiberglass layers).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include fiberglass in the second layer and to add a third fiberglass layer as taught by Goulet, since Goulet states in column 2, lines 35-38 such a modification provide a breathable, tough, resilient insulating system that can withstand the rigors of exposure to high temperatures, salt, water, and general wear and tear, which is inexpensive and easy to manufacture and install. Further, such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416;
the outer layer comprising an outer surface configured to be exposed to a leaked refrigerant (Col. 2, lines 12-18, 26-27, when placed in a refrigeration system),  except for the apparatus actively limiting the temperature to less than 360 degrees Celsius. However, Kochman teaches an resistive wiring apparatus which limits a maximum temperature of the outer surface to less than or equal to 360 degrees Celsius and a leakage current of the apparatus to less than 0,07 mA  when a current is passed through the resistive wire to heat at least a portion of the refrigeration system, thereby preventing ignition of the leaked refrigerant (Kochman: Col. 6, lines 1-2, 13-24; Col. 8, lines 44-61, limiting the maximum temperature less than 360 degrees Celsius, and ensuring current leakage is less than .1mA). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the apparatus limiting the max In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Re: Claim 2, Good discloses the claimed invention including a fiberglass core, the resistive wire wound about the fiberglass core (Col. 1, lines 22, fiberglass core).
Re: Claim 3, Good in view of Goulet discloses the claimed invention including the first fiberglass layer (Col. 1, lines 23-24, fiberglass) comprises an S-glass type fiberglass (Goulet: Col. 3, lines 59-62, s-glass type for first layer). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include s-glass type as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 4, Good in view of Goulet discloses the claimed invention including the first fiberglass layer comprises a fiberglass material different than a fiberglass material of the second fiberglass layer (Goulet: Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, different fiberglass layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a In re Leshin, 125 USPQ 416.
Re: Claim 5, Good in view of Goulet discloses the claimed invention including the fiberglass core except for expressly stating a S-glass type fiberglass. However, Goulet discloses using S-glass type fiberglass. Since, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 6, Good in view of Goulet discloses the claimed invention including the third fiberglass layer comprises a fiberglass material different than the first fiberglass layer and able to be different than the second fiberglass layer (Fig. 5, Col. 3 & 4, Lines 59-62 & 55-57, fiberglass layers). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include different fiberglass layers as taught by Goulet. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 7, Good discloses the claimed invention except for an outer layer. However, Goulet teaches a Kapton layer (18), the Kapton layer forming an outer layer and surrounding the third fiberglass layer (Fig. 5, Col. 4, lines 32-34, Kapton layer surrounding the third layer). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a Kapton outer layer as taught by In re Leshin, 125 USPQ 416.
Re: Claim 8, Good in view of Goulet discloses the claimed invention including the Kapton layer comprises a polyimide film and silicone adhesive (Col. 4, lines 32-34, Kapton tape is inherently a polyimide film with an adhesive) except for expressly stating the adhesive is silicone. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a silicone adhesive. Since such a modification has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re: Claim 10, the device of Good in view of Goulet as evidenced in the rejection of claim 1 above is capable of performing the claimed method as recited in this claim; including capable of providing a current through the resistive wire to heat at least a portion of the refrigeration system (Col 1, lines 14-17, providing heat in cold structures).
Re: Claim 11, the device of Good in view of Goulet as evidenced in the rejection of claim 2 above is capable of performing the claimed method as recited in this claim.
Re: Claim 12, the device of Good in view of Goulet as evidenced in the rejection of claim 3 above is capable of performing the claimed method as recited in this claim.
Re: Claim 13, the device of Good in view of Goulet as evidenced in the rejection of claim 4 above is capable of performing the claimed method as recited in this claim.
Re: Claim 14, the device of Good in view of Goulet as evidenced in the rejection of claim 5 above is capable of performing the claimed method as recited in this claim.
Re: Claim 15, the device of Good in view of Goulet as evidenced in the rejection of claim 6 above is capable of performing the claimed method as recited in this claim.
Re: Claim 16, the device of Good in view of Goulet as evidenced in the rejection of claim 7 above is capable of performing the claimed method as recited in this claim.
Re: Claim 17, the device of Good in view of Goulet as evidenced in the rejection of claim 8 above is capable of performing the claimed method as recited in this claim.
Re: Claim 19 Good in view of Kochman discloses the claimed invention including the apparatus limits the maximum temperature to less than or equal to 300 degrees Celsius when the current is passed through the resistive wire to heat at least the portion of the refrigeration system (Kochman: Col. 6, lines 13-24, apparatus limits max temperature to less than 300 degrees Celsius). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Re: Claim 20, Good discloses the claimed invention including the apparatus is capable of being configured within a tube of the refrigeration system (Col. 2, lines 12-18, 26-27, any desirable thermal energy location: may be placed in hard to reach places to prevent freezing of water lines, such as in walls while also broadly including refrigeration housings with hard to reach components i.e. water lines close to refrigeration elements could freeze). Additionally further evidence of this comes by Kochman et al. (US Patent No. 6,958,463), showing that heating cables such as Good may be disposed in a myriad 
Re: Claim 21, Good discloses the claimed invention including except for expressly disclosing the diameter of the apparatus. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an apparatus diameter of approximately 3.8 mm to 3.9 mm. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kochman, Cardenas, McCullough, and Shatkin are cited disclosing resistive wire with claimed fiberglass features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754